


 HR 4641 ENR: To authorize the President to award the Medal of Honor to John L. Canley for acts of valor during the Vietnam War while a member of the Marine Corps.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen
H. R. 4641

AN ACT
To authorize the President to award the Medal of Honor to John L. Canley for acts of valor during the Vietnam War while a member of the Marine Corps.

 
1.Authorization for award of Medal of Honor to John L. Canley for acts of valor during the Vietnam War
(a)Waiver of time limitationsNotwithstanding the time limitations specified in section 6248 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 6241 of such title to John L. Canley for the acts of valor during the Vietnam War described in subsection (b). (b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of then Gunnery Sergeant John L. Canley during combat operations from January 31, 1968, to February 6, 1968, during the Vietnam War as a member of the Marine Corps, for which he was previously awarded the Navy Cross.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
